 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment Agreement”) is made as
of December 30, 2013 by and between HEALTHCARE CORPORATION OF AMERICA, a
Delaware corporation formerly known as Selway Capital Acquisition Corporation
(the “Company”), and NATASHA GIORDANO (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of December 3, 2013(the “Employment Agreement”);

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement as
provided herein;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Employment Agreement as set forth herein. Capitalized
terms not defined herein shall have the meanings set forth in the Employment
Agreement.

 

1.          Anticipated Financing. The definition of “Anticipated Financing” on
Exhibit A to the Employment Agreement is hereby amended by deleting the phrase
“$3.0 million” and replacing it with “$2.5 million”.

 

3.           Miscellaneous.

 

a.           Entire Agreement. This Amendment Agreement contains the entire
understanding and agreement between the Parties (and, in the case of the
Company, its Affiliates) concerning the subject matter hereof and supersedes all
prior agreements, understandings, term sheets, discussions, negotiations and
undertakings, whether written or oral, between them relating to such subject
matter. Except as set forth in this Amendment Agreement, provisions of the
Employment Agreement which are not inconsistent with this Amendment Agreement
shall remain in full force and effect.

 

b.           Counterparts. This Amendment Agreement may be executed in
counterparts.

 

c.           Severability. In the event that any provision or portion of this
Amendment Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions or portions of this Amendment Agreement shall
be unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

 



1

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the date first written above.

 

  HEALTHCARE CORPORATION OF AMERICA         By: /s/ Yoram Bibring    
Name:  Yoram Bibring     Title:    Chief Financial Officer          /s/ Natasha
Giordano   Name: NATASHA GIORDANO

 

2

 